[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This matter comes before the court after referral to a fact finder. The fact finder has issued a written, signed report, and the defendant has filed an objection thereto. See Practice Book § 23-53 through 58.
The facts found by a fact finder are reversible only if they are clearly erroneous. Meadows v. Higgins, 249 Conn. 155, 162 (1999). The court has carefully considered the fact finder's report and the defendant's objection. No transcript of the proceeding before the fact finder has been filed with the court, although the exhibits marked into evidence are in the file.
The court finds no basis for holding the facts found by the fact finder were clearly erroneous. The report of the fact finder shows that the defendant accepted and used goods sold by the plaintiff which had a value of $8,778.09. Deducting a partial payment of $500.00, the report finds that $8,278.09 has not been paid. The defendant contends the finding that he accepted goods worth $8,788.09 constitutes error in that the figure counts the same goods twice. The fact finder, however, clearly found there were two separate transactions.
The court accepts the report of the fact finder. The plaintiff filed an offer of judgment in the amount of $7,000.00 on March 7, 2001, within eighteen months of the filing of the complaint. The offer was not accepted. Therefore, the plaintiff is entitled to twelve percent interest on the above amount from July 7, 2000 (the date the complaint was filed), plus costs of $288.50. The court also awards $350.00 attorneys fees. See Conn. Gen. Stat. § 52-192a.
Judgment enters as follows:
$8,278.09
1,077.69 interest (through August 6, 2001)
288.50 costs
       350.00 attorneys fees  $9,994.28 Total
ADAMS, J. CT Page 10637